Citation Nr: 0215591	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  97-32 734A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the August 
12, 1997 decision of the Board of Veterans' Appeals that 
denied the veteran's attempt to reopen her claim of 
entitlement to service connection for a back disorder.


REPRESENTATION

Moving party represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The veteran had active military service from April 1944 to 
March 1946, and from August 1950 to June 1953.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the Nashville, Tennessee Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied the veteran's 
attempt to reopen her claim for service connection for a back 
disorder.  The Board denied the reopening of the veteran's 
service connection claim for a back disorder, upholding the 
RO in a decision issued in August 1997.  

The veteran subsequently filed a motion seeking a finding of 
clear and unmistakable error (CUE) in the August 12, 1997 
decision of the Board of Veterans' Appeals that denied the 
reopening of her claim of entitlement to service connection 
for a back disorder.  The Board denied that motion in a 
decision issued on December 14, 1999, finding that the 
veteran's allegations of CUE failed to meet the threshold 
pleading requirements under 38 U.S.C.A. § 7111.  

The veteran then appealed the Board's December 1999 decision 
to the United States Court of Appeals for Veterans Claims 
(hereinafter Court).  In March 2002, the Court vacated and 
remanded the Board's decision that dealt with CUE in the 
August 1997 Board decision because a Federal Circuit Court 
decision had invalidated 38 C.F.R. § 20.1404(b) which 
prevented Board review of any CUE claim where the claimant's 
pleadings did not comply with the filing and pleading 
requirements.  See Disabled American Veterans (DAV) v. Gober, 
234 F.3d 682 (Fed. Cir. 2001).  The Court directed the Board 
to readjudicate the matter.


FINDING OF FACT

On October 22, 2002, the Board received official notification 
that the veteran had died in July 2002.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7111(c) (West Supp. 2001); 38 C.F.R. 
§§ 20.1400(a), 20.1401(b) (2001).

REASONS AND BASES FOR FINDING AND CONCLUSION

While this case was before the Board on a remand from the 
Court, mail from the Board to the veteran was returned with a 
notation that the veteran was deceased.  On October 22, 2002, 
the Board received a copy of the veteran's death certificate.  
The death certificate indicated that the veteran had died in 
July 2002.

Unfortunately, the veteran died before the Board could issue 
a final decision concerning this motion.  As a matter of law, 
veterans' claims do not survive their deaths.  Zevalkink v. 
Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 
Vet. App. 42, 47 (1994).  This motion for review of a prior 
decision of the Board on the basis of CUE has become moot by 
virtue of the death of the veteran and must be dismissed for 
lack of jurisdiction.  See 38 U.S.C.A. § 7111(c) (West Supp. 
2001); 38 C.F.R. §§ 20.1400(a), 20.1401(b) (2001).


ORDER

The motion for review of the August 12, 1997 decision of the 
Board for clear and unmistakable error (CUE) is dismissed.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



